ORDER
PER CURIAM.
Homer Reed (Defendant) appeals from the judgment upon his conviction by a jury of voluntary manslaughter, Section 565.023, RSMo 2000, and armed criminal action, Section 571.015, RSMo 2000. The trial court sentenced Defendant to concurrent terms of twenty years’ imprisonment for voluntary manslaughter and three years’ imprisonment for armed criminal action.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).